UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

L. RUTHER, )
)
Plaintiff, )
)
v. )
)
BARRY GASH, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

FILED
Au6292017

C|erk, U.S. District & Bankruptcy
Courts for the District of Co|umbia

Civil Action No. l7-1553 (UNA)

This matter comes before the Court upon review of plaintiffs application for leave to

proceed in forma pauperis and pro se complaint It appears that plaintiff has filed, and the Court

has dismissed, a substantially similar complaint against these same defendants See Ruther v.

Gash, No. l7-cv-l405 (D.D.C. Aug. 14, 2017). The Court Will dismiss this civil action Without

prejudice as duplicative

An Order is issued separately.

M%»a~

l.lnjted Stzites District Judge

DATE: €\ZZ\ \'-}/